PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MAZURSKIY, MIKHAIL 
Application No. 16/725,894
Filed:   December 23, 2019
Attorney Docket No. ATL0039.USU1 
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




 This is a decision on the request for refund filed March 12, 2022.

The request for refund is GRANTED.

Applicant files the above request for refund of the excess fees of $1,880.00 paid on December 28, 2020, stating that “decision on Petition, dated April 6, 2021, asserts that the Petition fee should have been paid under 37 C.F.R. 117(g), in the amount of $220.00, rather than under 37 C.F.R. 117(m) in the amount of $2,100.00.”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $1,880.00, was refunded to the applicant's deposit account for the overpayment of fees.

Any questions concerning this matter may be directed to Dale Hall, Paralegal Specialist at (571) 272-3586.  



/Michelle R.  Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions